Citation Nr: 1219565	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  Jurisdiction over the case was ultimately transferred to the RO in St. Petersburg, Florida.  

In a December 2007 decision, the Board granted reopening of a previously denied claim for service connection for left knee disability. The Board then remanded the reopened claim for the development of additional evidence. Also in the December 2007 action, the Board remanded the Veteran's claim for service connection for left ankle disability, for the development of additional evidence.

In April 2010, the Board again remanded the left knee and left ankle claims for the development of additional evidence.

At this time, the Board is satisfied that there has been substantial compliance with the 2007 and 2010 remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In June 2011, the Veteran submitted a claim for increased disability ratings for his service-connected left shin splint, right shin splint, and status post removal of a pilonidal cyst. The Veteran also requested to reopen previously denied claims for service connection for post-traumatic stress disorder (PTSD) and left shoulder disability. These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's current left knee disability is etiologically related to active service.

2. No left ankle disability has been present during the pendency of this claim.


CONCLUSIONS OF LAW

1. Left knee disability was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Left ankle disability was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in response to his left knee claim.  In addition, as explained below, the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left knee disability.  Therefore, no further development is required before the Board decides this claim.

With respect to the left ankle claim, the record reflects that the Veteran was provided all required notice in a letter mailed in March 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available, pertinent treatment records have been obtained.  Neither the Veteran nor his representative has identified any existing evidence that could be obtained to substantiate the Veteran's left ankle claim.  The Board is also unaware of any such evidence.  

The record reflects that the Veteran has been afforded a VA examination.  In the April 2010 remand, the Board noted that it was unclear from the evidence of record whether the Veteran had a left ankle disability and that the Veteran apparently did not receive notice of an earlier examination scheduled to determine the nature and etiology of any left ankle disability.  Therefore, the Board remanded the case for another VA examination.  The originating agency attempted to comply with this directive but the Veteran ultimately failed to appear for the required examination without good cause.  The Court has noted that VA's duty to assist a Veteran in substantiating his claims is not a one way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olsen v. Principi, 3Vet. App. 480 (1992). VA has made sufficient efforts to comply with the remand directives. The Board will proceed with the case, and will consider the case based on the currently assembled evidence. Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For VA to deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Opinions

Service treatment records show that the Veteran sought treatment for various lower extremity complaints.  They do not show that he was found to have any disorder of his left knee or ankle.  

In the report of medical history completed in September 1992 in connection with his separation examination, the Veteran responded affirmatively to currently or previously having broken bones.  The examiner noted that this referred to a left knee stress fracture sustained in 1989 and that the Veteran stated that he continued to feel occasional pain. The September 1992 separation examination disclosed that the Veteran's left knee and ankle were found to be normal on clinical evaluation.

The Veteran has not submitted nor identified evidence of medical treatment during the years immediately following his separation from service. In 1999, he filed a claim for service connection for several disorders, including shin splints and left knee disability. He indicated that he had sustained a stress fracture of the left knee in 1990.

On VA examinations in August 1999, the Veteran reported having had post-service employment in sales, security, and contracting. He stated that during service he had shin splints and a left knee stress fracture. He related having ongoing left knee pain that varied in severity. He reported infrequent episodes of swelling and giving way of the knee. An examiner found no tenderness or swelling of either knee. Each knee had motion from 0 to 135 degrees. X-rays of both knees appeared essentially unremarkable. The examiner stated that the left knee X-rays did not show signs of old stress fracture. The examiner provided an impression of a normal examination of both knees. In October 1999, VA MRI of the Veteran's left knee showed degenerative signal changes within the anterior and posterior horns of the medial meniscus.

VA treatment records from 2002 and 2003 reflect the Veteran's reports of knee pain, sometimes described as left knee pain and sometimes described as pain in both knees. In November 2002, the Veteran had left knee arthroscopic surgery. In that surgery, the surgeon saw no tears in the meniscus. In 2003, MRI showed evidence of meniscus tears in the left knee. During outpatient treatment in January 2003, the Veteran expressed concerns about his left ankle. He stated that the ankle often gave out on him. He reported having sprained that ankle during service. He related having problems with the ankle since that injury.

The Veteran had a VA examination of his joints in December 2003. The examining physician, I. S. B., M.D., reported having reviewed the Veteran's claims file. The Veteran reported that during service, in 1992, he sprained his left ankle multiple times because of his left knee condition. He stated that the ankle injuries were treated aboard ship with ace bandages and analgesics. He reported that he was not presently employed, and that his most recent employment was intermittent work in sales and home remodeling. He stated that at present his left knee had constant pain and occasional locking.

Dr. B. observed that the Veteran walked with a normal gait, with no limp, and that he was able to rise on his toes and heels and to squat completely. The range of motion of the left knee was from 0 to 140 degrees, which the examiner described as normal. There were noises with movement of both knees, worse in the left. There was no evidence of instability of the left knee. The left ankle had a full normal range of motion. Dr. B. reviewed MRI of both knees and both ankles. Dr. B. provided a diagnosis of left knee meniscus tears of the posterior horn and the anterior horn. He noted tiny effusion in that knee. He diagnosed bilateral periosteal thickening of fibula, right greater than left.

The RO asked Dr. B. for opinions regarding the etiology of the Veteran's current musculoskeletal disorders. In May 2004, Dr. B. provided the following opinions:

Left knee condition - Tear of the left posterior horn of the medial meniscus, left anterior horn of the lateral meniscus, and tiny effusion of left knee are at least as likely as not caused by or the result of his service injuries.

Left ankle sprains are at least as likely as not caused by his left knee condition.

The RO sought clarifications of Dr. B.'s opinions. In December 2004, another VA physician, D. J. N., M.D., reviewed the claims file, including the 2003 examination report. Dr. N. stated the following:

A review of the C-file failed to document any medical evidence of injury to the left knee while the veteran was in military service. There is no specific documentation of any left knee injury. There is a recent MRI report that reveals a tear of the left posterior horn of the left knee meniscus. CPRS notes from the orthopedic [clinic] dated October 2002 reveal that the veteran complained of "severe pain in the right knee but since he had been favoring the right knee, his left knee had progressively worsened."

It is not likely that the veteran's current diagnosis of left knee meniscal tear and effusion is due to any service injury. There is no documentation of any current left ankle sprain.

In April 2005 and October 2007, the Veteran's representative objected to the RO seeking additional medical opinion after Dr. B.'s May 2004 opinion supported the Veteran's claims.

The claims file contains records of private medical treatment of the Veteran in 2006 and 2007. In March 2006, the Veteran told treating physician P. F., M.D., that he had chronic bilateral knee pains with a history of surgery. The Veteran stated that he had constant pain and frequent locking in the knees, and that he had a history of trauma to both knees during military service. Dr. F. found crepitus in the Veteran's left knee. He found that the Veteran's left lower extremity had a normal range of motion and normal strength, and that there was normal stability in the left hip, knee, and ankle. There was no evidence in the left lower extremity of pain on motion, tenderness to palpation, or edema. The Veteran had a normal gait, and was able to stand without difficulty. Dr. F.'s findings regarding the Veteran's right lower extremity were the same. Dr. F. provided an assessment of unspecified internal derangement of the knee. Dr. F. called for an orthopedic consultation.

In May 2006, the Veteran saw orthopedist R. G. S., M.D., to address pain in the left knee and left shoulder. At that time, the Veteran asserted that defective boots provided in service resulted in shin splints and stress fractures in his lower extremities. He reported that his left knee had persistent pain and had locking, clicking, popping, and swelling. Bilateral knee X-rays showed no acute findings or significant degenerative changes. Dr. S. found that the Veteran's left knee had motion from 0 to 135 degrees. Dr. S. noted tenderness over one area of the knee, and a popping sensation with motion of the knee. Dr. S. diagnosed synovitis of the left knee with medial patellar plica. Dr. S. treated the knee with a steroid injection.

Analysis

During service, the Veteran reported symptoms in his lower extremities, including in his left knee. Although the Veteran was not diagnosed with a left knee disorder during service, he did report a history of occasional left knee pain at the time of his discharge from service.

There are no records assembled from the first few years after the Veteran's service. The available post-service records, from 1999 forward, reflect the Veteran's complaints of left knee symptoms. By 1999, MRI showed some evidence of degeneration of the meniscus of the left knee. Later evidence has been mixed as to the extent of left knee disorders, but generally has shown at least some degeneration or disorder. Dr. B. opined that it was at least as likely as not that the Veteran's left knee disability is related to service. Dr. N. came to a different conclusion.

There is evidence for and against service connection for the Veteran's left knee disability. Weaknesses and conflicts in the evidence make a determination difficult. Reports of left knee symptoms during service help the claim. The lack of a clear left knee diagnosis during service works against the claim. Drs. B. and N. each reviewed the claims file and provided some, though not extensive, explanation of their opinions. Taking all of the evidence into consideration, the Board finds that the probative weight of negative evidence does not outweigh that of the positive evidence. Resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's current left knee disability originated during active service.

With respect to the left ankle claim, the Board notes that the Veteran was not found to have a left ankle disorder in service, he did not report a history of any left ankle problems at the time of his discharge from service, and his left ankle was found to be normal on the discharge examination.  Although Dr. B opined that the Veteran's left ankle sprains are at least as likely as not caused by his left knee disability, Dr. B's findings pertaining to the left ankle on the December 2003 examination were normal and he did not diagnose left ankle sprain or any other left ankle disorder during that examination.  In addition, all of the other post-service medical evidence pertinent to the left ankle shows only normal findings and Dr. D.J.N. noted the absence of any documentation of a left ankle disability.  As discussed above, the Board remanded this case for the purpose of affording the Veteran a VA examination to determine the nature and etiology of any left ankle disability but the Veteran failed to appear.  Consequently, the Board must decide the appeal based on the current record, which fails to establish the presence of any left knee disorder during the pendency of the claim.  Therefore, the claim must be denied  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In reaching this determination, the Board has considered the Veteran's statements.  The Board acknowledges that the Veteran is competent to describe his symptoms.  However, as a lay person, he is not competent to render a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, even assuming that the Veteran is competent to establish the presence of a current disability, the Board has found the objective medical evidence prepared by skilled professionals to be more probative then the Veteran's statements in support of his claim for compensation benefits.  Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for left knee disability is granted.

Entitlement to service connection for left ankle disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


